Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 1 of 16 PageID #: 583




EAG/NS/MCM
F. #2019R00029

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA

       - against -                              Cr. No. 19-286 (S-3) (AMD)

 ROBERT SYLVESTER KELLY,
    also known as “R. Kelly,”

                           Defendant.

 – – – – – – – – – – – – – – – – – –X




  THE GOVERNMENT’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION
        FOR AN ANONYMOUS AND PARTIALLY SEQUESTERED JURY




                                        RICHARD P. DONOGHUE
                                        UNITED STATES ATTORNEY
                                        Eastern District of New York
                                        271 Cadman Plaza East
                                        Brooklyn, New York 11201


Elizabeth A. Geddes
Nadia I. Shihata
Maria Cruz Melendez
Assistant U.S. Attorneys
     (Of Counsel)
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 2 of 16 PageID #: 584




                               PRELIMINARY STATEMENT

              The government respectfully submits this memorandum of law in support of

its motion for an anonymous and partially sequestered jury in this case. For the reasons set

forth below, the government respectfully requests that (1) the identities of all prospective

jurors, including their names, addresses and places of employment, not be revealed to either

party or their attorneys; and (2) from the time each juror is empaneled until the conclusion of

the trial, the jurors eat lunch together and be accompanied in and out of the courthouse by

members of the United States Marshals Service each day so that they do not mingle in the

courthouse with the public or any potential trial spectator. These measures are necessary to

safeguard the jurors and the fair administration of justice. Moreover, these precautions will

not deprive the defendant of meaningful jury selection, diminish the presumption of

innocence or cause any prejudice.

                                       BACKGROUND

I.     The Charged Crimes

              The defendant will be tried on the charges described in a third superseding

indictment (the “Indictment”), which was returned on March 12, 2020. The Indictment

charges one count of racketeering, in violation of 18 U.S.C. § 1962(c), involving fourteen

racketeering acts (Count One); three counts of Mann Act transportation to engage in illegal

sexual activity, in violation of 18 U.S.C. § 2421(a) (Counts Two, Six and Eight), three counts

of Mann Act coercion and enticement to engage in illegal sexual activity, in violation of 18

U.S.C. § 2422(a) (Counts Three, Seven and Nine), one count of Mann Act coercion and

enticement of a minor, in violation of 18 U.S.C. § 2422(b) (Count Four), and one count of

Mann Act transportation of a minor, in violation of 18 U.S.C. § 2423(a) (Count Five). The
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 3 of 16 PageID #: 585




racketeering acts and substantive crimes charged in the Indictment relate to six different

victims, identified in the Indictment as Jane Doe #1 through Jane Doe #6.

              As charged by the grand jury, for over two decades, the defendant was the

leader of a racketeering enterprise (the “Enterprise”) comprised of individuals who served as

managers, bodyguards, drivers, personal assistants and runners for the defendant, as well as

members of his entourage. Along with promoting the defendant’s music and the “R. Kelly”

brand, the Enterprise recruited women and girls to engage in illegal sexual activity with the

defendant, often transporting victims throughout the United States for this purpose. This

sexual activity was often filmed and photographed by the defendant, including sexually

explicit depictions of minors constituting child pornography.

              As alleged in the Indictment, the defendant promulgated numerous rules that

many of his sexual partners were required to follow, including that the women and girls were

to call him “Daddy;” they were not permitted to leave their rooms to eat or visit the bathroom

without receiving his permission; they were required to wear baggy clothing when not

accompanying the defendant to an event; and they were directed to keep their heads down

and not to look at other men. The defendant also isolated the women and girls from their

friends and family, and made them dependent on him for their financial well-being. The

defendant also maintained his leadership and control of the Enterprise by demanding

absolute commitment from its members, not tolerating dissent and obtaining sensitive

information about members and associates of the Enterprise in order to maintain control over

them.




                                               2
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 4 of 16 PageID #: 586




II.    Media Coverage

              The government anticipates that trial in this matter is likely to attract

significant media coverage given the defendant’s celebrity status as a well-known singer and

performer and the popularity of the docuseries “Surviving R. Kelly,” the first installment of

which aired on the Lifetime television network in January 2019 and is currently available on

Netflix, which explores allegations that the defendant engaged in abusive sexual

relationships with minor females and adult women.1 Indeed, this case and the defendant’s

other criminal cases have already garnered significant and widespread media attention. For

example, upon the defendant’s arrest on federal charges in July 2019, numerous print,

internet and television sources, both in the New York City metropolitan area and throughout

the United States, published stories. See Rick Rojas, Mihir Zaveri & Michael Gold, “U.S.

Prosecutors File New Charges, Including Child Pornography, Against R. Kelly,” N.Y. Times

(July 12, 2019); Blake Alsup, John Annese & Rocco Parascandola, “R. Kelly arrested in

Chicago on New York sex crimes charges,” N.Y. Daily News (July 12, 2019); Larry Celona

& Ben Feuerherd, “R. Kelly Arrested by Homeland Security and NYPD on Federal Sex

Crime Charges in Chicago,” N.Y. Post (July 11, 2019); Jason Meisner, Madeline Buckley &

Megan Crepeau, “R. Kelly Hit with Federal Indictments in New York, Chicago; Faces New

Racketeering, Sex Crime Charges, Allegations He Paid to Recover Sex Tapes and Cover Up

Conduct,” Chicago Tribune (July 12, 2019); Antonia Noori Farzan & Deanna Paul, “R. Kelly

Committed Decades of Sex Crimes, Made Girls Call Him ‘Daddy,’ Feds Say in Indictments,”

Wash. Post (July 12, 2019); Athlea Legaspi & Daniel Kreps, “R. Kelly Arrested on Federal


       1
              “Surviving R. Kelly, Part II: The Reckoning” aired on the Lifetime television
network in January 2020.

                                               3
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 5 of 16 PageID #: 587




Sex Trafficking Charges,” Rolling Stone (July 12, 2019); Nicole Chavez, “R. Kelly Paid

Thousands of Dollars to Recover Missing Sex Tapes and Paid Victims to Lie, Prosecutors

Say,” CNN (July 13, 2019); Edmund Demarche & Bradford Betz, “R. Kelly Arrested on

Child Pornography, Charged with Racketeering and Sex-Related Crimes,” Fox News (July

11, 2019); Bobby Allyn & Anastasia Tsioulcas, “R. Kelly Arrested on Federal Charges,

Including Child Pornography and Kidnapping,” NPR (July 12, 2019); Charlie De Mar, “R.

Kelly Charges: Singer Faces Two Federal Indictments: Child Porn, Enticement, and

Obstruction Charges in Chicago; Sex Trafficking Case in New York,” CBS (July 12, 2019);

Tiffany Diane Tso, “R. Kelly Arrested on Federal Child Pornography Charges,” Refinery29

(July 12, 2019); “R. Kelly Arrested in Chicago on Federal Child Pornography Charges,

Faces NYC Indictment Also,” NBC (July 12, 2019); “R. Kelly Arrested on Child Porn, Sex

Trafficking Charges,” TMZ (July 12, 2019); “R. Kelly Arrested on Federal Sex Trafficking

Charges,” BBC News (July 12, 2019); Kenzie Bryant, “R. Kelly’s Publicist is Confronted

Hours After Singers’ Arrest,” Vanity Fair (July 12, 2019); Halle Kiefer, “R. Kelly Arrested

on Federal Sex-Trafficking Charges,” Vulture (July 11, 2019). Since then, these news

outlets have continued to publish articles and air media accounts. In addition, numerous

other celebrities have made public comments about the defendant and the charges he faces in

interviews and on social media. See, e.g., Jimmy Kimmel Live (ABC television broadcast

Mar. 7, 2019); The Late Show with Stephen Colbert (CBS television broadcast Mar. 7,

2019); The Wendy Williams Show (CBS television broadcast July 15, 2019); The Today

Show (NBC television broadcast July 12, 2019); Saturday Night Live (NBC television

broadcast Mar. 10, 2019); John Legend (@johnlegend) Twitter (Jan. 7, 2019, 10:11 PM),

available at https://twitter.com/johnlegend/status/1082474724276334592; Chrissy Teigen

                                              4
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 6 of 16 PageID #: 588




(@chrissyteigen) Twitter (Jan. 7, 2019, 11:11 AM), available at

https://twitter.com/chrissyteigen/status/1082308767323086848; Jada Pinkett Smith

(@jadapsmith) Twitter (Jan. 6, 2019, 2:49 PM), available at

https://twitter.com/jadapsmith/status/1082001202919858176; Kerry Washington

(@kerrywashington) Twitter (Jan. 3, 2019, 9:35 PM), available at

https://twitter.com/kerrywashington/status/1081016180545126400; Meek Mill (@meekmill)

Twitter (Jan. 5, 2019, 5:37 PM), available at

https://twitter.com/MeekMill/status/1081681017277202432; Lady Gaga (@ladygaga)

Twitter (Jan. 10, 2019, 12:43 AM), available at

https://twitter.com/ladygaga/status/1083237788663697408; Watch What Happens With

Andy Cohen (Bravo television broadcast July 7, 2019); Nick Cannon (@NickCannon)

TWITTER (Jan. 8, 2019, 3:37 PM)

https://twitter.com/NickCannon/status/1082738111245774848.

                                        ARGUMENT

I.     Legal Standard

              The Second Circuit has repeatedly upheld the use of anonymous juries where

there is reason to believe that the jury needs protection, and reasonable precautions have

been taken to minimize any adverse effects on the juror’s opinion of the defendant. See, e.g.,

United States v. Kadir, 718 F.3d 115, 120-21 (2d Cir. 2013); United States v. Pica, 692 F.3d

79, 81 (2d Cir. 2012); United States v. Quinones, 511 F.3d 289, 291 (2d Cir. 2007); United

States v. Gotti, 459 F.3d 296, 345 (2d Cir. 2006); United States v. Aulicino, 44 F.3d 1102,

1116 (2d Cir. 1995); United States v. Wong, 40 F.3d 1347, 1376-77 (2d Cir. 1994); United

States v. Thai, 29 F.3d 785, 800-01 (2d Cir. 1994); United States v. Amuso, 21 F.3d 1251,

                                                5
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 7 of 16 PageID #: 589




1264-65 (2d Cir. 1994); United States v. Locascio, 6 F.3d 924, 946-47 (2d Cir. 1993); United

States v. Paccione, 949 F.2d 1183, 1192 (2d Cir. 1991); United States v. Vario, 943 F.2d

236, 239 (2d Cir. 1991); United States v. Tutino, 883 F.2d 1125, 1132 (2d Cir. 1989); United

States v. Persico, 832 F.2d 705, 717 (2d Cir. 1987); United States v. Thomas, 757 F.2d 1359,

1364-65 (2d Cir. 1985); United States v. Barnes, 604 F.2d 121, 133-43 (2d Cir. 1979).

               The Second Circuit has adopted a two-step process for district courts to follow

in connection with empaneling an anonymous jury. A district court should first determine

whether there is strong reason to believe that the jury needs protection. If there is, the court

should then take reasonable precautions to minimize any prejudice that might arise from an

anonymous jury. See Paccione, 949 F.2d at 1192. Importantly, “the use of an anonymous

jury does not infringe a defendant’s constitutional rights, so long as the court conducts a voir

dire designed to uncover any bias as to the issues or the defendant[] and takes care to give the

jurors a plausible and nonprejudicial reason for not disclosing their identities.” Aulicino, 44

F.3d at 1116. Thus, “the decision whether or not to empanel an anonymous jury is left to the

district court’s discretion.” Paccione, 949 F.2d at 1192.

               Courts in this circuit have considered various factors to determine whether

there is reason to believe the jury’s safety and impartiality needs protection: (1) the

dangerousness of the defendant, (2) whether the defendant or his associates have engaged in

past attempts to interfere with the judicial process, (3) whether the defendant has access to

the means to harm the jury, and (4) whether the trial is likely to attract media attention and

publicity. See United States v. Wilson, 493 F. Supp. 2d 397, 398 (E.D.N.Y. 2006)

(Garaufis, J.) (citing Paccione, 949 F.2d at 1192; Vario, 943 F.2d at 240; Tutino, 883 F.2d at

1132-33 (2d Cir. 1989)). Notably, all of these factors need not be present; “anonymity is

                                                6
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 8 of 16 PageID #: 590




appropriate when some combination of these factors is present.” United States v. Ashburn,

13-CR-0303 (NGG), 2014 WL 5800280, at *3 (E.D.N.Y. Nov. 7, 2014) (internal quotation

marks omitted).

               With respect to a defendant’s past attempts to tamper with the judicial process,

courts look for evidence of previous intimidation, bribing, or violence toward witnesses or

jurors. See, e.g., Aulicino, 44 F.3d at 1116 (noting defendants had an associate threaten a

witness’s life and offer $50,000 for the witness’s silence); Paccione, 949 F.2d at 1192-93

(noting government witness had received anonymous, middle-of-the-night phone calls

advising him to “remember[] nothing” and a defendant had threatened others with a baseball

bat and pistol); Vario, 943 F.2d at 240 (noting co-conspirator had approached grand jury

witness). When a defendant is under pretrial detention, whether he has means to harm the

jury often hinges on the extent of his connections outside of prison. See, e.g., Wilson, 493 F.

Supp. 2d at 400 (granting a motion for an anonymous jury in part because defendant was “a

member of the Stapleton Crew and . . . this organization has other members and associates

who are currently, and will be, at large at the time of the trial.”). Finally, whether the trial is

likely to attract media attention may be illustrated by the nature and degree of pretrial

publicity. See, e.g., Paccione, 949 F.2d at 1193 (noting the case had already been “front-

page news”); Vario, 943 F.2d at 240 (citing a single New York Newsday cover story).

               Two procedures adequately protect a defendant’s right to an unbiased jury

during the use of an anonymous jury. First, the court should “conduct a voir dire designed to

uncover bias as to issues in the case[ ] and as to the defendant himself.” Paccione, 949 F.2d

at 1192. Second, to reduce the possibility that the jury will infer that the defendant is

dangerous, the court should give the jurors “a plausible and nonprejudicial reason for not

                                                 7
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 9 of 16 PageID #: 591




disclosing their identities or for taking other security measures.” Paccione, 949 F.2d at 1192;

see also Aulicino, 44 F.3d at 1116. In many cases, courts instruct the jury that the additional

safeguards are to protect against intrusion by the media. See, e.g., Thai, 29 F.3d at 801;

Paccione, 949 F.2d at 1191-92; Thomas, 757 F.2d at 1363.

II.    There is Strong Reason to Believe that the Jury’s Impartiality
       Needs Protection in This Case                                  ..

               Applying the standards and considering the factors set forth above, the

interests of justice would best be served in this case by protecting the identities of the jurors.

       A.      The Charges Are Serious

               As the government has described in detail in previous filings, the defendant is

charged with serious crimes, including leading a racketeering enterprise that he created and

used for decades to sexually abuse and exploit women and girls for his own sexual

gratification, including through the use of bribery, kidnapping and forced labor. The pattern

of racketeering activity charged includes the defendant’s commission of 14 predicate acts

against six different victims over three decades. Moreover, his status as the leader of the

Enterprise cannot be overstated and accentuates the already serious nature of the criminal

conduct at issue. The Enterprise and the defendant’s status within it allowed the defendant to

serially engage in criminal conduct with impunity, including against minor victims.

               The seriousness of the charged crimes is also reflected in the penalties the

defendant faces, which include a mandatory minimum of 10 years’ imprisonment and up to

life on Counts Four and Five, up to 20 years’ imprisonment on Count One, up to 20 years’

imprisonment on each of Counts Three, Seven and Nine, and ten years’ imprisonment on

each of Counts Two, Six and Eight. The gravity of a defendant’s situation “create[s]



                                                8
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 10 of 16 PageID #: 592




significant incentives to threaten jurors” or otherwise seek to influence them through bribery

and other means. United States v. Gotti, No. 02-CR-743 (RCC), 2004 WL 2274712, *2

(S.D.N.Y. Oct. 7, 2004) (empaneling anonymous jury). This factor thus weighs heavily in

favor of empaneling an anonymous jury in this case.

       B.     The Defendant Has the Ability to
              Interfere with the Judicial Process, Himself or through Associates

              The defendant and his associates have previously attempted to obstruct justice,

a factor that weighs heavily in support of anonymity. As set forth more fully in the

government’s detention memoranda dated July 12, 2019, October 2, 2019, and April 17,

2020, and during prior bail hearings, the defendant, together with others on his behalf, has a

history of obstructive conduct, including the following.

                   In connection with his trial in state court in 2008, the defendant
                    persuaded multiple individuals to testify falsely before a Cook County
                    grand jury. Indeed, the indictment the defendant faces in the Northern
                    District of Illinois (“NDIL”) charges him with conspiring to intimidate
                    victims and conceal evidence in an effort to obstruct law enforcement,
                    including with respect to an investigation in the 2000s that resulted in
                    the defendant’s 2008 state court trial on child pornography charges, of
                    which he was acquitted. Specifically, the NDIL indictment charges
                    that, in 2001, the defendant and another individual began paying an
                    acquaintance hundreds of thousands of dollars to collect videos of child
                    pornography for the purpose of concealing and covering up their
                    existence. When the acquaintance later planned to hold a news
                    conference to publicly announce that he had recovered the videos, the
                    defendant and others paid him approximately $170,000 in exchange for
                    agreeing to cancel the event. The defendant and another individual also
                    agreed to pay two persons for their efforts to return the videos, but only
                    after they took polygraph examinations to confirm that they had
                    returned all copies in their possession.

                   Following a civil lawsuit filed on behalf of Jane Doe #6 against the
                    defendant, a lawyer for Jane Doe #6 received a typewritten letter in
                    2018 purportedly signed by the defendant. Enclosed with the letter
                    were two pieces of paper that contained images and typewritten text.


                                               9
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 11 of 16 PageID #: 593




                      Among the images were photographs of Jane Doe #6 that had been
                      apparently cropped to not disclose certain body parts. Beneath those
                      photographs was text including “I assure you this would not be
                      considered a Sunday go-to-meeting dress. The next two pictures have
                      been cropped for the sake of not exposing her extremities to the world,
                      yet!!!” Based on the content of the letter and photographs, it is
                      reasonable to conclude that the letter was sent at the defendant’s
                      direction and/or for his benefit, advising Jane Doe #6 of his intent to
                      maintain compromising photographs of her in an attempt to convince
                      Jane Doe #6 to abandon her lawsuit.

                   The defendant has told multiple individuals, including one as recently
                    as 2018, that they needed to select a side: his side or the other side, and
                    implicitly threatened that selecting the other side could result in
                    physical harm to that person or that person’s family.

       C.     The Media Coverage of this Case
              Will Expose Jurors to Extraordinary Pressure

              Since the defendant’s arrest, the case has garnered significant attention from

both national and local media sources, which can only be expected to increase during trial.

As detailed above, the defendant’s initial indictment and federal arrest received widespread

coverage in print and internet outlets, as well as the on national and local television news

programs. This factor weighs heavily in support of empaneling an anonymous jury.

              The expected media attention may put significant pressure on jurors to reach a

verdict based on considerations other than the evidence presented at trial, for example to

either avoid the notoriety associated with the defendant or to seek out fame. Notably, courts

have ordered anonymous juries in cases with substantial media coverage, even where neither

the defendant nor his associates had any documented history of jury tampering. See Kadir,

718 F.3d at 121 (affirming court’s decision to empanel an anonymous jury where defendants

were charged with violent crime and there was extensive media coverage of the case (citing

United States v. Wong, 40 F.3d 1347, 1377 (2d Cir. 1994)); see also United States v.



                                               10
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 12 of 16 PageID #: 594




Shiomos, 864 F.2d 16, 17 (3d Cir. 1988) (affirming decision to sequester jury in trial of

judge accused of extortion on ground that trial would generate “significant amounts of

publicity” that would interfere with the jury’s ability to remain impartial).

               In Barnes, the Second Circuit upheld the empaneling of an anonymous jury

and noted that “in a case that generated as much pretrial publicity as [Barnes] and in which

allegations of dangerous and unscrupulous conduct abounded, precaution was best taken so

that fears would not become realities.” 604 F.2d at 141. The government respectfully

submits that, under the circumstances of this case, this factor weighs very heavily in favor of

the empaneling of an anonymous jury.2

       D.      The Defendant Is Likely To Be Perceived As Dangerous

               Based on the evidence to be presented at trial, the defendant is likely to be

perceived by the jurors as capable of inflicting violence. Multiple witnesses will testify that

the defendant physically and violently assaulted them when they broke one of the

defendant’s “rules” and that they witnessed the defendant physical assault others as well for

similar transgressions. In these circumstances, the fact that jurors are aware that their

identities are publicly known may subtly and unconsciously impair their impartiality.

               In Thomas, the Second Circuit found that the protection of jurors is vital to the

function of the criminal justice system and further articulated the importance of using jury




       2
               The case has also garnered significant attention from various individuals on
social media, including apparent fans of the defendant and his music. Some social media
postings have sought to intimidate, threaten and denigrate individuals perceived to be
cooperating with the government’s investigation or potential witnesses at trial. Whether or
not such efforts are connected to the defendant, it is likely that similar efforts will be made to
influence jurors on social media in the event that the jury is not anonymous.

                                               11
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 13 of 16 PageID #: 595




anonymity as a mechanism to ensure a jury’s fair and impartial verdict free from fear or

intimidation:

                As a practical matter, we cannot expect jurors to “take their
                chances” on what might happen to them as a result of a guilty
                verdict. Obviously, explicit threats to jurors or their families or
                even a general fear of retaliation could well affect the jury’s
                ability to render a fair and impartial verdict.

757 F.2d at 1364. See also Barnes, 604 F.2d at 140-41 (affirming district court’s use of an

anonymous, sequestered jury because it “comported with its obligation to protect the jury, to

assure its privacy, and to avoid all possible mental blocks against impartiality”).

                                                ***

                For all of these reasons, an anonymous and partially sequestered jury is

warranted in this case.

III.   An Anonymous Jury Will Not Prejudice the Defendant

                Once a district court determines that there is strong reason to believe that the

jury needs protection, it may empanel an anonymous jury provided it takes reasonable

precautions to minimize any potential prejudice to the defendant. See, e.g., United States v.

Bellomo, 263 F. Supp. 2d 557, 559 (E.D.N.Y. 2003) (granting motion for anonymous jury

and noting the requirement “that a balance be struck between the government’s interest in the

judicial process and the defendant’s interest in preserving and safeguarding the presumption

of innocence”); Thai, 29 F.3d at 801; Amuso, 21 F.3d at 1264-65; Paccione, 949 F.2d at

1192; Vario, 943 F.2d at 239; Tutino, 883 F.2d at 1132; Persico, 832 F.2d at 717-18;

Thomas, 757 F.2d at 1365. A defendant has two legitimate concerns that are potentially

affected by a decision to empanel an anonymous jury: (a) the right to make informed choices




                                                12
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 14 of 16 PageID #: 596




during the jury selection process, and (b) the right to be tried by jurors who are not

prejudiced by reason of their anonymity. Both of these concerns can be readily addressed.

       A.      An Anonymous Jury Will Not Burden the Defendant’s
               Ability To Make Informed Choices During Jury Selection

               Although a defendant has the right to a meaningful voir dire of potential

jurors, see Rosales-Lopez v. United States, 451 U.S. 182, 188 (1981), the decision as to the

questions to be asked in voir dire largely rests within the informed discretion of the trial

judge. See United States v. Silva, 715 F.2d 43, 50 (2d Cir. 1983) (absent a clear abuse of

discretion, trial court’s ruling on questions to be asked will not be disturbed); United States

v. Barnes, 604 F.2d 121, 137-40 (2d Cir. 1979) (noting that “as long as a defendant’s

substantial rights are protected by a voir dire designed to uncover bias as to issues in the case

and as to the defendant himself, then reasonable limitations on the questioning should not be

disturbed on appeal”).

               The information that will be kept from the parties and counsel if this motion is

granted – namely, the names, addresses and places of employment of prospective jurors – is

not crucial to the jury selection process. In selecting jurors, the parties will learn, among

other things, the geographic area where prospective jurors reside, the general nature of their

employment, their age and the level of their formal education. Indeed, the parties have

already submitted a joint proposed jury questionnaire that will ensure that the parties will

learn far more about potential jurors than in the usual jury selection process that occurs at

trials in this District. See ECF No. 54. The names of prospective jurors, to the extent they

provide information about ethnicity, are not needed for a meaningful voir dire. See Georgia




                                               13
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 15 of 16 PageID #: 597




v. McCollum, 505 U.S. 42 (1992) (rule articulated in Batson, prohibiting use of peremptory

challenges in racially discriminatory manner, applies to defendant).

       B.      An Instruction Will Diminish the Risk of Prejudice to the Defendant

               Numerous courts have recognized that, where anonymity is necessary, the

Court can instruct the jury as to why anonymity is appropriate in a neutral manner that

minimizes any risk of prejudice to the defendant. Although the due process clause of the

Fifth Amendment protects the presumption of innocence, “there is no per se rule that it may

not be burdened.” Thomas, 757 F.2d at 1364; see also United States v. Scarfo, 850 F.2d

1015, 1026 (3d Cir. 1988). Here, the burden is slight compared to the interests in

safeguarding the integrity of the judicial process and can be minimized through a proper jury

instruction.

               Most commonly, courts have explained to jurors that their privacy and their

identities require protection from the media and the public. See, e.g., Memorandum &

Order, United States v. Basciano, 03-CR-929 (E.D.N.Y. Nov. 17, 2005) at 5 (Docket No.

354); United States v. Amato, 306 Fed. Appx. 630, 2009 WL 59165, at *3 (2d Cir. Jan. 12,

2009) (summary order); Thai, 29 F.3d at 801; Amuso, 21 F.3d at 1265; Tutino, 883 F.2d at

1133. In some cases, the court has explained the jury’s partial anonymity by telling

prospective jurors that anonymity would allow them to feel more comfortable in giving

candid answers to the personal questions asked in voir dire. Either of those examples would

provide a credible explanation to prospective jurors in this case. Indeed, the intense media

scrutiny expected to surround the trial is, in fact, a basis for the instant motion.

               As for partial sequestration, the government proposes that the jurors be told

that they are being escorted in and out of the courthouse to protect their privacy and in order

                                                14
Case 1:19-cr-00286-AMD Document 71 Filed 07/08/20 Page 16 of 16 PageID #: 598




to ensure a timely start to each day of trial. This practice has been routinely followed in this

District in recent years, and should be followed here as well. See, e.g., United States v.

Dervishaj, 2015 WL 13842838, at *5 (E.D.N.Y. Mar. 19, 2015); United States v. Basciano,

05-CR-060 & 03-CR-929 (NGG); United States v. Stone, 05-CR-401 (ILG); United States v.

McGriff, 04-CR-966 (FB); United States v. Wilson, 04-CR-1016 (NGG); United States v.

Aguilar, 01-CR-1367 (RJD); United States v. Nelson, 94-CR-823 (DGT); United States v.

Orena, 93-CR-1366 (ERK); United States v. Malpeso, 93-CR-1365 (RJD); United States v.

Cutolo, 93-CR-1230 (EHN); United States v. Thai, 91-CR-838 (CBA).

                                        CONCLUSION

              For the foregoing reasons, the government respectfully requests that the venire

and petit juries in this case be anonymous and partially sequestered.

Dated:     Brooklyn, New York
           July 8, 2020

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District of New York


                                            By:             /s/                       .
                                                    Elizabeth Geddes
                                                    Nadia Shihata
                                                    Maria Cruz Melendez
                                                    Assistant United States Attorneys
                                                    (718) 254-6430/6295/6408


  cc: All counsel (by ECF)




                                               15
